UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4213
DANIEL JAVIER HURON,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-99-206)

                      Submitted: January 26, 2001

                      Decided: February 23, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert L. Flax, FLAX & STOUT, Richmond, Virginia, for Appellant.
Rodney LaMont Jefferson, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HURON
                              OPINION

PER CURIAM:

   Daniel Javier Huron appeals his conviction, pursuant to a guilty
plea, for conspiracy to distribute cocaine and cocaine base and sen-
tence of 151 months’ imprisonment. Huron pleaded guilty, stipulating
to the distribution of both powder cocaine and cocaine base. Addi-
tionally, Huron waived his right to appellate review in his plea agree-
ment. Huron’s attorney has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), indicating that, in his view, there are
no meritorious issues for appeal. Huron filed a pro se supplemental
brief raising six issues for appeal.

  First, Huron claims that his attorney lost interest when Huron could
not raise additional funds to pay for his defense, and that his attorney
pressured him to plead guilty. Claims of ineffective assistance of
counsel, however, are generally not cognizable on direct appeal
unless error is apparent from the record. See United States v. Richard-
son, 195 F.3d 192, 198 (4th Cir. 1999), cert. denied, 528 U.S. 1096
(2000); United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   Four of Huron’s claims relate to the validity of his guilty plea. We
have reviewed the record and find that Huron’s plea was knowing and
voluntary. The guilty plea, therefore, constitutes an admission of the
material elements of the crime, see McCarthy v. United States, 394
U.S. 459, 466 (1969), and waives non-jurisdictional errors. See Tollett
v. Henderson, 411 U.S. 258, 267 (1973). We find Huron’s sentence
is valid under Apprendi v. New Jersey, 530 U.S. 466 (2000), because
the sentence did not exceed the twenty-year statutory maximum. See
United States v. Kinter, ___ F.3d ___, 2000 WL 1853317 (4th Cir.
Dec. 19, 2000) (No. 99-4621); United States v. Lewis, ___ F.3d ___,
2000 WL 1853376 (4th Cir. Dec. 19, 2000) (No. 00-4016).

   Finally, Huron argues that his career offender classification is
invalid as a matter of law. Huron did not object to the classification
at sentencing, therefore, we review for plain error. See Fed. R. Crim.
P. 52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993). Find-
ing none, we affirm.
                        UNITED STATES v. HURON                          3
   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, then counsel
may move this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED